Exhibit 10.124








FEDERATED HERMES, INC.
Stock Incentive Plan


RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT, is made and effective as of the ______ day of ______,
______ by and between Federated Hermes, Inc. (including its successors and
assigns, the "Company"), a Pennsylvania corporation having its principal place
of business in Pittsburgh, Pennsylvania


A
N
D


_____________________, an employee of the Company (the "Participant").
Capitalized terms used in this Agreement shall, unless specifically defined
herein, have the respective meanings given to such terms in the Federated
Hermes, Inc. Stock Incentive Plan (the "Stock Incentive Plan").


WITNESSETH THAT:


WHEREAS, in order to provide incentives to its employees, the Company has
adopted the Stock Incentive Plan under which, among other things, Awards of
Class B Common Stock of the Company, no par value (the "Class B Common Stock"),
can be made to salaried employees; and


WHEREAS, the Company desires to have Participant continue in its employ and to
provide Participant with an incentive to put forth maximum effort for the
success of the business; and


WHEREAS, Participant holds a position of trust and confidence within Federated
(as hereafter defined), and Federated has entrusted and will continue to entrust
Participant with its trade secrets and confidential, proprietary business
information and knowledge about and relationships with Federated employees and
Federated customers and clients. Because such information and relationships
could be used by Federated’s competitors to gain an unfair advantage against
Federated, this Agreement contains noncompetition provisions to protect
Federated’s confidential information, employee and client relationships, and
goodwill; and


WHEREAS, subject to the terms and conditions hereafter set forth, by action of
the Board Committee, the Company hereby grants an Award of Class B Common Stock
to Participant.


-1-

--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, and intending to be legally bound, the parties hereto agree as
follows:


ARTICLE I
Definitions


As used herein:


1.1    "Federated" shall mean Federated Hermes, Inc. or any corporate parent,
affiliate, or direct or indirect subsidiary thereof, or any successor to
Federated, for which Participant performs services, regardless of whether this
Agreement has been expressly assigned to such corporate parent, affiliate, or
direct or indirect subsidiary, or successor.
1.2    "Restriction Period" shall mean the period beginning on the date of this
Agreement and ending on (i)______ ______, ______with respect to the Shares that
would be Vested Shares as of ______ ______, ______ pursuant to Section 3.1 and
______ ______, ______, with respect to the remaining Shares pursuant to
Section 3.1, (ii) in the event of Participant’s Disability, ______ ______,
______ with respect to the Shares that would be Vested Shares pursuant to
Section 3.2(a) and ______ ______, ______ with respect to all Shares pursuant to
Section 3.2(b), (iii) in the event of Participant’s death, the date of
Participant’s death with respect to the Shares that are then Vested Shares if
such event shall occur prior to ______ ______, ______, and the date of
Participant’s death with respect to all Shares if Participant’s death shall
occur on or after ______ ______, ______.
1.3    "Unvested Shares" shall mean all Shares other than Vested Shares.
1.4    "Vested Shares" means Shares that have vested in accordance with
Section 3.1 or Section 3.2.
ARTICLE II
Grant of Restricted Stock


2.1    Subject to the conditions set forth in Section 2.2 hereof and the other
terms and conditions of this Agreement, the Company hereby grants, effective
______ ______, ______, to Participant an Award (the "______ Award") to purchase
____ ( ) shares (the "Shares") of Class B Common Stock at a purchase price of
$3.00 per share (the "Purchase Price"). At the discretion of the Company,
certificates for the Shares may not be issued. In lieu of certificates, the
Company will establish a book entry account for the Shares in the name of the
Participant with the Company's transfer agent and registrar for the Class B
Common Stock.


2.2    Notwithstanding Section 2.1 or any other provision of this Agreement to
the contrary, this Agreement shall become effective only if Participant executes
and delivers to


-2-

--------------------------------------------------------------------------------




the Company two counterparts of this Agreement along with the Purchase Price for
the Shares by ______ ______,______, time being of the essence.


ARTICLE III
Terms of the Award


3.1    During the continuation of Participant's employment by Federated, a
portion of the ______ Award shall vest in Participant in accordance with the
schedule of vesting as follows:        
Date
Portion Vested
Cumulative Percentage
______ ______, 20______
5%
5%
______ ______, 20______
5%
10%
______ ______, 20______
5%
15%
______ ______, 20______
5%
20%
______ ______, 20______
30%
50% (restrictions lapse)
______ ______, 20______
5%
55%
______ ______, 20______
5%
60%
______ ______, 20______
5%
65%
______ ______, 20______
5%
70%
______ ______, 20______
30%
100% (restrictions lapse)



3.2    In the event of the Disability or death of Participant after the
effective date of this Agreement:


(a) Prior to ______ ______, ______, any portion of the Shares not then Vested
Shares as of the date of such Disability or death shall be forfeited and sold
back to the Company in accordance with Section 3.3 below. The Restriction Period
shall end on the date of Participant's death, or in the case of Participant’s
Disability, the Restriction Period shall end on
______ ______, ______.
 
(b) On or after ______ ______, ______, any portion of the Shares not then Vested
Shares as of the date of such Disability or death shall become Vested Shares
upon such Disability or death. The Restriction Period shall end on the date of
Participant's death, or in the case of Participant’s Disability, the Restriction
Period shall end on ______ ______, ______.


(c) For purposes of this Agreement, "Disability" shall be deemed to have
occurred as of the first day following Participant's termination of employment
by Federated as a result of a mental or physical condition that prevents
Participant from engaging in the principal duties of Participant's employment
with Federated as determined in accordance with the Rules and Regulations
Establishing Formal Review Procedures under the Stock Incentive Plan.


3.3    Upon the termination or cessation of Participant's employment with
Federated for any reason whatsoever, including an involuntary termination
without cause,


-3-

--------------------------------------------------------------------------------




Participant shall immediately sell to the Company, and the Company shall
purchase from Participant, all Shares that are Unvested Shares as of the date of
termination or cessation of employment, in each case at the Purchase Price per
Share.


3.4    Participant acknowledges that in the event that Participant shall, during
the course of Participant's employment with Federated, engage in "competition"
with Federated as defined but excluding the temporal limitations contained in
Section 3.6 of this Agreement, Participant shall immediately sell to the Company
and the Company shall purchase from Participant, at the Purchase Price per
Share, all Shares, whether Vested Shares or Unvested Shares, then owned by the
Participant. If Participant chooses to engage in competition with Federated as
defined above, Participant will knowingly be forfeiting Participant’s ______
Award, whether Vested Shares or Unvested Shares, granted under this Agreement
and will have considered the loss of such a potential benefit in Participant's
decision to engage in competition with Federated.


3.5    Participant acknowledges that in the event that Participant engages in
competition with Federated as defined and within the temporal limitations
contained in Section 3.6 of this Agreement, then Federated shall be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain such breach or threatened breach thereof by Participant, Participant’s
partners, agents, servants, employers, and employees, and any other persons
acting for or with Participant. Participant further agrees that any corporate
parent, direct or indirect subsidiary, affiliate, or successor of Federated for
which Participant performs services may enforce this Agreement without need for
any assignment of this Agreement.


3.6    Participant shall be deemed to have engaged in "competition" with
Federated in the event that,


(a) During the period of Participant's employment by Federated and thereafter
until the date that is one (1) year after the last date for which compensation
(including any pay beyond the last day actively worked, if any) is received from
Federated, Participant, for himself or herself, as an agent or employee, or on
behalf of any person, association, entity, partnership or corporation, other
than Federated, directly or indirectly, engages in the sale of shares of mutual
funds or any securities, insurance, and/or other products or services which may
be competitive with any of the products and/or services offered by Federated
within any territory to which Participant shall have been assigned at any time
during the two (2) year period prior to Participant's termination of employment.
If Participant has not been assigned a geographic territory of responsibility at
any time during the two (2) year period prior to Participant's termination from
Federated, this Section 3.6(a) of this Agreement shall not be applicable to
Participant.


(b) During the period of Participant's employment by Federated and thereafter
until the date that is one (1) year after the last date for which compensation
(including any pay beyond the last day actively worked, if any) is received from
Federated, Participant, for himself or herself, as an agent or employee, and/or
on behalf of any person, association, entity, partnership or corporation, other
than Federated, directly or indirectly, solicits or attempts to


-4-

--------------------------------------------------------------------------------




obtain business from, accepts business from, and/or does business with or
services, and/or, directly or indirectly, aids or assists anyone else in the
solicitation and/or acceptance of business from, any of Federated’s customers
and/or clients or potential customers and/or clients to whom Participant made
sales, upon whom Participant called and/or whom Participant was responsible for
servicing, during Participant's course of employment with Federated at any time
during the two (2) year period prior to Participant's termination of employment.
By way of example and not limitation, the terms "customers" and "clients" used
in this Agreement include the individual people whom Participant shall have
personally called upon in the final two (2) years of Participant's Federated
employment, as well as the entity (and/or any successor thereto) that employed
those individuals. Accordingly, this Section 3.6(b) precludes Participant from
soliciting (i) any registered representative and/or individual whom Participant
sold to and/or called upon in the final two (2) years of Participant's
employment; (ii) any office and/or branch of any broker/dealer, organization
and/or entity (firm) whom Participant sold to and/or called upon in the final
two (2) years of Participant's employment; and/or (iii) any registered
representative and/or individual assigned to an office and/or branch of any
broker/dealer, organization and/or entity which employs any registered
representative and/or individual to whom Participant sold and/or called upon in
the final two (2) years of Participant's employment. The prohibitions in this
Section 3.6(b) extend to sales, and/or solicitations intended to effect the
purchase and/or sale, of securities and/or other products or services which may
be competitive with any of the products and/or services offered by Federated.
Participant agrees that the provisions of this Section 3.6(b) are necessary to
protect Federated's interests in its trade secrets, Confidential Information (as
defined herein), and customer relationships. Participant acknowledges that the
use and/or disclosure of Federated's trade secrets and Confidential Information
would be inevitable were Participant to engage in the conduct described in this
Section 3.6(b).


(c) During the period of Participant's employment by Federated and thereafter
until the date that is two (2) years after the last date for which compensation
(including any pay beyond the last day actively worked, if any) is received from
Federated, Participant, directly or indirectly, induces and/or attempts to
induce any Federated employee to terminate employment; hires and/or participates
in the hiring and/or interviewing of any Federated employee for or by a
competing firm; provides names and/or other information about Federated’s
employees for the purpose of assisting others to hire such employees; provides
information to a Federated employee about Participant's employer and/or any
company or entity affiliated with Participant's employer for the purpose of
assisting that Federated employee in finding employment with such entity. For
purposes of this Section 3.6(c), a Federated employee means any person who is a
current Federated employee and/or was employed by Federated within six (6)
months of the date of any action of Participant that violates this
Section 3.6(c).


(d) Participant (i) uses or discloses Confidential Information except in the
course of Participant's employment with Federated and for the sole benefit of
Federated, (ii) does not return to Federated all materials, including copies,
which contain Confidential Information immediately upon termination of
Participant's employment, or (iii) uses any Confidential Information after
Participant's separation of employment with Federated. Participant recognizes
and acknowledges that: (1) in the course of Participant's employment by
Federated, it will be


-5-

--------------------------------------------------------------------------------




necessary for Participant to receive, acquire or develop information which could
include, in whole or in part, information from the TotalClient database, CAR,
SMART or CDA sales reports, information concerning Federated’s sales, sales
volume, sales methods, sales proposals, customers and/or clients and potential
prospects, identity of key purchasing personnel in the employ of customers
and/or clients and potential prospects, amount and kind of customer or clients’
purchases from Federated, customer or client lists and other confidential
customer or client information regarding each customer or client’s type of
purchases, volume of business, details of previous calls and personal data
regarding each registered representative, customer and/or client, information
about the compensation, skills, abilities, training or qualifications of
Federated employees, Federated’s sources of supply, business plans, technical
secrets, customer and/or client information, methodologies, know-how and other
information not generally known to the public and any tangible embodiments
thereof including, but not limited to, drawings, computer software, computer
hardware, designs, specifications, estimates, blueprints, plans, data, reports,
processes, models, memoranda, notebooks, notes, sketches, artwork, mock-ups,
letters, manuals, documents, photographs, motion pictures, and copies of all or
portions thereof (collectively referred to herein as the "Confidential
Information"); (2) the Confidential Information is the property of Federated;
(3) the use, misappropriation or disclosure by or for a person or entity other
than Federated of the Confidential Information would constitute a breach of
trust and could cause irreparable injury to Federated; and (4) it is essential
to the protection of Federated’s competitive position that the Confidential
Information be kept secret and that it not be used for Participant's own
advantage or the advantage of others. Participant understands that Federated has
received and will continue to receive, under obligations of secrecy,
Confidential Information belonging to customers and/or clients and other third
parties. Participant promises to treat Confidential Information from third
parties with the same care specified in this section for Confidential
Information received from Federated. For the avoidance of doubt, nothing in this
Agreement prevents reporting (or receiving financial awards from the government
resulting from reporting) possible violations of federal law or regulation to
any governmental agency or entity, or making other disclosures, protected under
the whistleblower provisions of federal law or regulation, including, without
limitation, good faith disclosure on a confidential basis of Confidential
Information constituting "Trade Secrets" as defined in 18 U.S.C. § 1839, and so
long as such disclosures are consistent with 18 U.S.C. § 1833.


3.7    Participant hereby acknowledges and agrees that:
(a)    This Agreement is necessary for the protection of the legitimate business
interests of Federated;
(b)    The restrictions contained in this Agreement regarding scope, length of
term and types of activities restricted are reasonable;
(c)    Participant has received adequate and valuable consideration for entering
into this Agreement;
(d)    Participant’s covenants in Sections 3.4 to 3.7 of this Agreement shall be
construed as independent of any other provisions and the existence of any claim
or cause of


-6-

--------------------------------------------------------------------------------




action Participant may have against Federated, whether predicated on this
Agreement or not, shall not constitute a defense to the enforcement by Federated
of these covenants;
(e)    This Agreement does not prevent Participant from earning a livelihood
after termination or cessation of employment with Federated; and
(f)    Participant has an obligation to notify prospective employers of the
covenants in Sections 3.4 to 3.7 of this Agreement.
ARTICLE IV
Withholding Taxes; Section 83(b) Election


4.1    The Company shall have the authority to withhold, or to require a
Participant to remit to the Company, prior to issuance or delivery of any Shares
or the removal of any stop order or transfer restrictions on the Shares or any
restrictive legends on the Certificates representing the Shares hereunder, an
amount in cash sufficient to satisfy minimum federal, state and local tax
withholding requirements associated with the ______ Award (each a "Withholding
Obligation"). Notwithstanding any other provision of this Agreement to the
contrary, including but not limited to Section 5.1 hereof, in the event of any
minimum federal, state or local tax Withholding Obligation (other than pursuant
to an election under Section 83(b) as described in Section 4.2 below), the
Company has the right to permit the Participant to sell, or to have sold on
Participant's behalf, Shares, to a third party, in an amount and under such
terms and conditions as the Company shall establish in its sole discretion.
Additionally, the Company, in its sole discretion, shall have the right to
withhold from the Participant Shares with a Fair Market Value (as defined in the
Stock Incentive Plan) equal to the Company's minimum federal, state and local
tax withholding requirements associated with the ______ Award. For this purpose,
Fair Market Value shall be determined as of the day that the Withholding
Obligation arises.


4.2    The Participant acknowledges that (a) the Participant has been informed
of the availability of making an election in accordance with Section 83(b) of
the Code; (b) that such election must be filed with the Internal Revenue Service
within thirty (30) days of the date of grant of this ______ Award; and (c) that
the Participant is solely responsible for making such election. Participants who
do not make the election under Section 83(b) acknowledge that dividends on the
Unvested Shares will be treated as compensation and subject to tax withholding
in accordance with the Company's practices and policies.


ARTICLE V
Restrictions on Transfer
5.1    Participant hereby acknowledges that none of the Shares, whether Vested
Shares or Unvested Shares, may be sold, exchanged, assigned, transferred,
pledged, hypothecated, gifted or otherwise disposed of (collectively, "disposed
of") until the expiration of the Restriction Period applicable to those Shares
and the payment of any minimum withholding tax. Participant further acknowledges
that there may be a period of administrative delay between the date on which the
Restriction Period expires and the date on which the Shares may be disposed of
by the Participant. The Board Committee may, in its sole discretion, permit the


-7-

--------------------------------------------------------------------------------




Shares to be transferred to a "family member" as defined in and pursuant to the
terms and conditions set forth in Section A.1.a.5 of the General Instructions to
Form S-8 promulgated under the Securities Act of 1933, as amended, as such
provision may be amended from time to time under terms and conditions as may be
determined by the Human Resources Department.


5.2    Participant shall not dispose of the Shares acquired, or any portion
thereof, at any time, unless Participant shall comply with the Securities Act of
1933, as amended, and the regulations of the Securities and Exchange Commission
thereunder, any other applicable securities law, and the terms of this Agreement
and the Stock Incentive Plan. Participant further agrees that the Company may
direct its transfer agent to refuse to register the transfer of any Shares
underlying the ______ Award which, in the opinion of the Company's counsel,
constitutes a violation of any applicable securities laws then in effect or the
terms of this Agreement.


5.3    Any certificate representing the Shares issued during the Restriction
Period shall, unless the Board Committee determines otherwise, bear a legend
substantially as follows:
"The sale or other transfer of the shares of stock represented by this
certificate is subject to certain restrictions set forth in the Federated
Hermes, Inc. Stock Incentive Plan, administrative rules adopted pursuant to such
Plan and a Restricted Stock Award Agreement between the registered owner and
Federated Hermes, Inc. A copy of the Plan, such rules and such agreement may be
obtained from the Secretary of Federated Hermes, Inc."


The Participant further acknowledges and understands that the certificates
representing the Shares issued hereunder may bear such additional legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws.


Any book entry for the Shares will be restricted and subject to stop orders
during the Restriction Period.


5.4    If certificates representing the Shares underlying the ______ Award are
issued during the Restriction Period, they shall be retained in custody by the
Company. Within a reasonable time after Vested Shares may be disposed of by the
Participant in accordance with Section 5.1 hereof, all restrictions or stop
orders applicable to the Shares shall be removed and, in the event that
certificates have been issued, legends shall be removed upon the Participant’s
written request to the transfer agent.


ARTICLE VI
Miscellaneous
6.1    In the event of any change or changes in the outstanding Class B Common
Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, splitup, combination or exchange of
shares, or any similar change affecting the Class B Common Stock, any of which
takes effect after the effective date of this Agreement, then


-8-

--------------------------------------------------------------------------------




in any such event the number and kind of shares subject to the ______ Award, the
Purchase Price and any other similar provisions, shall be equitably adjusted
consistent with such change in such manner as the Board Committee, in its
discretion, may deem appropriate to prevent dilution or enlargement of the
rights granted to Participant hereunder. Any adjustment so made shall be final
and binding upon Participant and all other interested parties.


6.2    Whenever the word "Participant" is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the ______ Award may be transferred by will or by the laws of descent and
distribution, the word "Participant" shall be deemed to include such person or
persons.


6.3    After the effective date of this Agreement: (a) the Participant shall be
entitled to vote the Shares, whether Vested Shares or Unvested Shares, on all
matters presented to the holders of Class B Common Stock of the Company and (b)
the Shares, whether Vested Shares or Unvested Shares, shall be deemed to be
issued and outstanding for all purposes, including, without limitation, the
payment of dividends and distributions and any determination of any
stockholder's or stockholders' percentage equity interest in the Company.


6.4    Nothing in this Agreement or the Stock Incentive Plan shall confer upon
Participant any right to continue in the employ of the Company or shall affect
the right of the Company to terminate the employment of Participant with or
without cause.


6.5    The ______ Award received by Participant pursuant to this Agreement shall
not be considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Company unless
otherwise provided in such plan.


6.6    Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated by it in a notice mailed
or delivered to the other party as herein provided; provided, however, that
unless and until some other address be so designated, all notices or
communications by Participant to the Company shall be mailed or delivered to the
Secretary of the Company at its office at 1001 Liberty Avenue, Pittsburgh,
Pennsylvania 15222, and all notices or communications by the Company to
Participant may be given to Participant personally or may be mailed to the
Participant.


6.7    This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Pennsylvania.


6.8    The ______ Award shall be subject to the terms and conditions set forth
in the Stock Incentive Plan, and in the event of any conflict between the
provisions of this Agreement and those of the Stock Incentive Plan, the Stock
Incentive Plan provisions shall govern.




-9-

--------------------------------------------------------------------------------




6.9    This Agreement will be binding upon and inure to the benefit of
Participant's heirs and representatives and the assigns and successors of the
Company and may be assigned by the Company to any third party, but neither this
Agreement nor any rights hereunder will be assignable or otherwise subject to
hypothecation by Participant.


6.10    Except as stated hereafter, this Agreement represents the entire
agreement of the parties with respect to the subject matter hereof. To the
extent Participant has entered into an agreement with Federated that contains
provisions pertaining to non-competition or non-solicitation of clients,
non-solicitation or non-hiring of employees and/or non-disclosure or non-use of
confidential information, the terms of this Agreement shall not supersede, but
shall be in addition to, any other such agreement. This Agreement may be amended
or terminated at any time by written agreement of the parties hereto.
Notwithstanding the foregoing or any provision of this Agreement to the
contrary, the Company may at any time (without the consent of the Participant)
modify, amend or terminate any or all of the provisions of this Agreement to the
extent necessary to conform the provisions of this Agreement with Section 409A
of the Code and the regulations promulgated thereunder ("Section 409A") or an
exception thereto.


6.11    Whenever possible, each provision in this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement will be held to be prohibited by or invalid under
applicable law, then (a) such provisions will be deemed amended to accomplish
the objectives of the provisions as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement will remain in
full force and effect.


6.12    Any dispute or litigation arising out of or relating to this Agreement
will be resolved in the courts of Allegheny County or the Western District of
Pennsylvania and Participant hereby consents to jurisdiction in Pennsylvania.


6.13    No rule of strict construction will be implied against the Company, or
any other person in the interpretation of any of the terms of this Agreement or
any rule or procedure established by the Board Committee.


6.14    Participant agrees, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.


6.15    The Participant hereby grants to the Company an irrevocable power of
attorney and declares that the Company shall be the attorney-in-fact to act for
and on behalf of the Participant, to act in the Participant's name, place and
stead, in connection with (i) any and all transfers of Shares, whether Vested
Shares or Unvested Shares, to the Company pursuant to this Agreement, including
pursuant to Sections 3.3, 3.4 and 4.1 hereof, or (ii) any sale of Vested Shares
to a third party pursuant to Section 4.1 hereof.


6.16    The ______ Award is intended to be excepted from coverage under
Section 409A and shall be interpreted and construed accordingly. The Company
may, in its sole discretion and without the Participant's consent, modify or
amend the terms of this ______


-10-

--------------------------------------------------------------------------------




Award, impose conditions on the timing and effectiveness of the issuance of the
Shares, or take any other action it deems necessary or advisable to cause this
______ Award to be excepted from Section 409A (or to comply therewith to the
extent that Company determines it is not excepted). Notwithstanding the
foregoing, Participant recognizes and acknowledges that Section 409A may impose
upon the Participant certain taxes or interest charges for which the Participant
is and shall remain solely responsible.


THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK


-11-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.


FEDERATED HERMES, INC.


By ___________________________


______________________________
(Title)


PARTICIPANT


______________________________


Print Name:____________________


 


-12-